Citation Nr: 0213052	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  97-10 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge for 
the period of service from December 1964 to January 1968 
constitutes a bar to payment of Department of Veterans 
Affairs (VA) benefits.

2.  Whether the appellant is entitled to health care benefits 
under Title 38 U.S.C., Chapter 17.


WITNESSES AT HEARING ON APPEAL

Appellant and B. K.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran entered active duty service in December 1964 and 
was discharged from service in January 1968.

In a July 2001 letter, the Board of Veterans' Appeals (Board) 
advised the veteran that the Member of the Board who had 
heard his testimony during a hearing conducted in December 
1998 was no longer employed at the Board.  In addition, the 
Board informed the veteran that the law requires that the 
Board Member who conducts a hearing on an appeal must also 
participate in any decision made on that appeal.  The veteran 
was given the option of having a hearing before another 
Member of the Board or, alternatively, of waiving his right 
to have his case decided by a Board Member who heard his 
testimony.

In August 2002, the veteran responded that he desires another 
hearing before a member of the Board at the RO.  Because the 
Board may not proceed with an adjudication of the veteran's 
claim without affording him an opportunity to present 
testimony at the requested hearing, a remand is required.  
See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.700(a) (2001).  

The Board notes that the veteran has requested that he be 
allowed to record the testimony at his hearing by audio-
taping the hearing independently.  He is advised that this 
practice is covered by 38 C.F.R. § 20.715 (2001), which 
provides that he must make advanced arrangements through the 
office of the VA official who signed the letter giving him 
notice of the time and place of the hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  

Thereafter, the case should be returned to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to comply with governing 
adjudicative procedures.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



